Citation Nr: 1420213	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and personality disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to February 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Reno, Nevada, Regional Office (RO).

With regard to the Veteran's claim, the Board notes the issue has been previously characterized as entitlement to service connection for PTSD.  Since the initial claim, the Veteran has received a diagnosis for personality disorder, not otherwise specified, with avoidant and antisocial features.  Based on evidence of record and subsequent treatment of the claim by the RO, the Board has broadened and recharacterized the issue as entitlement to service connection for a psychiatric disorder, to include PTSD and personality disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. The competent medical evidence does not reveal a diagnosis of PTSD related to the Veteran's active service.

2. While the Veteran has been diagnosed with a personality disorder, not otherwise specified, with avoidant and antisocial features, a personality disorder is not a disease or injury for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103(A) (West 2002); 38 C.F.R. § 3.303 (2013).

2. Personality disorder is not a disease or injury subject to service connection.  38 U.S.C.A. §§ 1110, 5103, 5103(A) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.56(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In August 2009, the RO provided the notice required by 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  This letter also provided the Veteran with the notice pursuant to Dingess.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2013) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent post-treatment records, and providing an examination when necessary.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384  (1993).  The Veteran's service treatment records and VA medical records are in the file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in September 2009 and November 2009.  The November 2009 opinion involved a thorough review of the claims file and the opinion was supported by a sufficient rationale.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. Merit of the Claim

The Veteran contends that his psychiatric disorders, to include PTSD and personality disorder, are a result of his active duty service; specifically, his combat experience in Vietnam.

Governing Laws and Regulations

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection on the merits, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection may also be established under the provisions of 38 C.F.R.           § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R.      §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity is not established, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the regulatory provisions pertaining to chronicity and continuity of symptomatology are constrained by 38 C.F.R. § 3.309(a), and thus such provisions are only available to establish service connection for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).

Here, PTSD and personality disorder are not considered a chronic disease under 38 C.F.R. § 3.309(a) and, thus, are not subject to the provisions governing service connection based upon continuity of symptomatology. 

Entitlement to service connection for PTSD requires, in addition to the requirements outlined above, medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id. 

Where, however, VA determines that the veteran did not engage in combat with the enemy and was not a prisoner of war (POW), or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, generally will be insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other credible evidence corroborating the stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2012); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). 

However, regulations revised as of July 2010 no longer require the verification of an in-service stressor if the veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms are related to the claimed stressor.  Id.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

According to the evidence of record, the Veteran's Report of Medical History, dated December 1967, indicated there were no mental health conditions at entrance into service.  In addition, according to the Report of Medical Examination, dated February 1970, there were no indications of complaints, treatment, or diagnosis of any mental health conditions at separation from service. 

The Veteran's DD 214 indicates his military occupational specialty was a rifleman and he was awarded the Purple Heart with a gold star, the National Defense Service Medal, the Vietnam Campaign Medal with device, the Vietnam Service Medal with one star, the Combat Action Ribbon, the Republic of Vietnam Cross of Gallantry with palm, and the Rifle Marksmanship Badge.  

The Veteran was afforded a VA examination in September 2009 where he reported a history of PTSD.  He stated he began evaluation at the Las Vegas, Nevada, VA and was not on medication or treatment at this time.  The examiner noted that the Veteran had some symptoms of PTSD related to his service in Vietnam.  The examiner further noted that the "[V]eteran has gone through pre-PTSD evaluation here at the Las Vegas VA and he may have underlying PTSD secondary to [his] Vietnam experience."  It was noted the Veteran had probable PTSD.

In November 2009, the Veteran underwent an initial evaluation for PTSD.  The examiner noted that the Veteran never had any formal treatment for PTSD.  The Veteran denied suicidal ideation, homicidal ideation, or domestic violent.  He did not appear to be clinically depressed but appeared "upbeat."  The Veteran stated that he has had poor sleep since returning from Vietnam and that he becomes somewhat agitated when he hears people talking about combat situations.  He now isolates himself and is considered to be antisocial by others.  He stated he no longer consumes alcohol although he stated he did drink after his return from Vietnam.  The Veteran reported that he does not experience nightmares related to his combat experience.  The Veteran stated he was a machine gunner during service and had been wounded twice in Vietnam.  The examiner noted that the Veteran "enjoyed" the adrenaline rush associated with his combat experiences and therefore, rated his level of traumatic exposure as being only mild to moderate.  

A mental status examination revealed the Veteran was a reliable source of information and his thought processes and abstract abilities were not impaired.  No delusions and hallucinations were reported.  The Veteran's interpersonal behaviors and eye contact were normal.  The Veteran was fully oriented to person, place, name, date, age, and purpose.  He had no impairment with his ability to maintain minimal hygiene and/or other activities of daily living.  The Veteran did not have any fine motor skill or memory (intermediate-term and long-term) impairment.  He did not have obsessive or ritualistic behaviors.  The Veteran's speech was relevant, logical, and constant.  There were no panic attacks.  He did report periods of depression but they did not seem severe to the examiner as the Veteran only rated them as a 2 on a 10-point scale.  The Veteran did not claim he had impairment in controlling his impulses.  The examiner noted the Veteran "does have difficulties with sleep but it is unclear as to what, if any, of this impairment might be related to his service in Vietnam."  

Given the evidence of record, the Veteran's lay history of his military experience and symptomatologies, and the mental status examination, the examiner determined the Veteran did not meet the DSM-IV criteria for PTSD.  The Veteran was diagnosed with personality disorder, not otherwise specified, with avoidant and antisocial features.

The examiner further determined the following:

[The Veteran's] thrill-seeking orientation caused him to respond in an amazingly positive way to [his military combat] experiences.  While he says that his combat experience "changed" him, one would be very hard-pressed to demonstrate that this change was in a negative direction. In fact, it may have helped him avoid future criminal entanglements.  He [does not] have flashbacks, nightmares, and his intrusive thoughts about Vietnam appear to be mild and precipitated only when others bring up the topic of combat, and specifically, things like gunshots and helicopters are not disturbing to this [Veteran].  In fact, his hobby is shooting, and he says that he very much enjoys owning and working with his gun.  While he says that he has attended the class to educate people about PTSD, he specifically denied ever having been in treatment for any such disorder, or anything in the mental health area as a matter of fact.

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a acquired psychiatric disorder, to include PTSD and personality disorder, must be denied.

As previously indicated, service connection for PTSD requires medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor occurred; and, a link established by medical evidence, between current symptoms and an in-service stressor.  Although the evidence of record concedes a stressor during service, the post-service treatment records demonstrate the clinical psychologist who conducted the November 2009 VA PTSD evaluation specifically ruled out PTSD as defined by the DSM-IV criteria after a mental status evaluation and based on the Veteran's subjective statements regarding his symptoms.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

The Board does not ignore that in September 2009 the VA examiner noted probable PTSD.  However, the Board finds this is not a clear diagnosis of PTSD and as there is no indication that it conformed to the DSM-IV criteria for a PTSD diagnosis.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The clinical psychologist who conducted the November 2009 examination considered the Veteran's lay statements of history, symptomatology, and theories of causation.  As this examiner was fully informed of the pertinent medical history, the November 2009 opinion was fully-articulated, and supported by a well-reasoned analysis; therefore, it is entitled to high probative value.

The only evidence of record in support of the Veteran's claim consists of his own lay statements.  The Board acknowledges the Veteran's contentions he has a diagnosis of PTSD and it is related to his military service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  His assertions that he experiences symptoms of depression are also credible.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran has a diagnosis of PTSD as defined by the DSM-IV criteria, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer).

Finally, the Board notes that the Veteran was diagnosed with personality disorder, not otherwise specified, with avoidant and antisocial features.  However, personality disorders are not considered to be diseases or injuries within the meaning of veterans' benefits legislation and, therefore, are not eligible for service connection.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding that 38 C.F.R. § 3.303(c), as it pertains to personality disorders, is a valid exercise of the authority granted to the Secretary of Veterans Affairs); see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's psychiatric disorder, to include PTSD and personality disorder, are related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, the doctrine of reasonable doubt is not for application concerning this claim as the weight of the evidence is against it.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   Accordingly, the appeal of this claim must be denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD and personality disorder, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


